Citation Nr: 0631721	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-22 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate 10-percent ratings for tinnitus 
perceived in each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel









INTRODUCTION

The veteran served on active duty from December 1977 to 
August 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which granted an increase in rating 
to 10 percent for tinnitus, but denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned the 
maximum schedular rating of 10 percent.


CONCLUSION OF LAW

There is no legal entitlement for separate 10-percent 
evaluations for "bilateral" tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] are not applicable to this claim on appeal because 
the appeal turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) found in 
Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Consequently, the Board is not required to 
address the RO's efforts to comply with the VCAA with 
respect to the issue here on appeal.

The veteran requests that he be assigned a 10 percent rating 
for each ear as he experiences bilateral tinnitus.  He is 
assigned a single 10-percent rating.  This rating was 
assigned in the RO's April 2003 rating decision.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, and if recurrent, is assigned a maximum 10-
percent rating.  

Diagnostic Code 6260 was revised effective June 23, 2003, to 
clarify the existing VA practice of assigning a single 10-
percent evaluation for tinnitus regardless of whether sound 
is perceived as being in one ear, both ears, or in the head.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  
In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), however, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
reversed the Court's decision and affirmed VA's long-
standing interpretation of Diagnostic Code 6260 as 
authorizing only a single 10-percent rating for tinnitus.  
Consequently, the veteran's claim of entitlement to separate 
ratings for tinnitus perceived in each ear is denied as a 
matter of law.







ORDER

Entitlement to separate 10-percent ratings for each ear for 
tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


